         Case 2:19-cr-00077-DWA Document 38 Filed 12/18/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF
                     PENNSYLVANIA


 UNITED STATES OF AMERICA                     )
                                              )
                v.                            )       Criminal Nos. 19-77 and 19-320
                                              )
 PATRICK RYAN ACIERNO                         )


                     GOVERNMENT’S SENTENCING MEMORANDUM
       AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant United

States Attorney for said District, and submits this Sentencing Memorandum to the Court:

                                   I.      INTRODUCTION

       On June 18, 2019, the defendant, Patrick Acierno, entered a plea of guilty to all counts of

the Indictment, at Criminal No. 19-77.        Additionally, the government filed a one-count

Information, at Criminal No. 19-320, charging Mr. Acierno with Hobbs Act Robbery, on or about

October 11, 2018. On November 7, 2019, the Mr. Acierno entered a plea of guilty to the one-

count Information. The sentencing hearing is presently scheduled for December 19, 2019, before

this Honorable Court. In advance of the sentencing hearing, the Government submits this

memorandum, recommending a sentence within, but at the low end, of the United States

Sentencing Commission Guidelines (“Guidelines”) range of 57-71 months’ imprisonment as set

forth below.

                     II.    THE SENTENCING GUIDELINES RANGE

       The United States Supreme Court has instructed that “district courts must begin their

[sentencing] analysis with the Guidelines and remain cognizant of them throughout the sentencing

process.” Peugh v. United States, 133 S.Ct. 2072, 2083 (2013) (quoting Gall v. United States, 522
         Case 2:19-cr-00077-DWA Document 38 Filed 12/18/19 Page 2 of 6



U.S. 38, 49 (2007)). Sentencing decisions are to be “anchored by the Guidelines,” and appellate

courts may presume that guideline sentences are reasonable. Peugh, 133 S.Ct. at 2083. When

considering a sentence outside of the Guideline Range, the Court “must consider the extent of the

deviation and ensure that the justification is sufficiently compelling to support the degree of the

variance.” Id. (citing Gall, 522 U.S. at 50) (emphasis added). “For even though the Guidelines

are advisory rather than mandatory, they are . . . the product of careful study based on extensive

empirical evidence derived from the review of thousands of individual sentencing decisions.”

Gall, 522 U.S. at 47 (citing Rita v. United States, 551 U.S. 338, 349 (2007)).

       In this case, the United States Probation Office has calculated the defendant’s sentencing

guidelines, with a criminal history category of III, to be 57-71 months’ imprisonment.

                              III.    SECTION 3553 FACTORS

       The factors cited under Title 18, United States Code, Section 3553 support the

Government’s recommended sentence in this case as set forth herein.

       (1)     18 U.S.C. § 3553(a)(1) – The Nature and Circumstances of the Offenses and
               the History and Characteristics of the Defendant

       The Pre-Sentence Investigation Report (PSIR) accurately and adequately sets forth the

conduct for which the defendant has pled guilty. The government avers that bank robbery is a

serious crime. Mr. Acierno committed not one (1), but four (4) bank robberies as well as a Hobbs

Act Robbery – one in September (bank robbery), one in October (Hobbs Act robbery), one in

November (bank robbery), one in December (bank robbery) of 2018, and one in March (bank

robbery) of 2019. Nearly every month, like clockwork, he committed these offenses, in an

apparent effort to fund his addictions. It was apparent to investigators during the course of the

investigation and is also reflected in the PSIR, that during the timeframe in which the offenses

were committed, Mr. Acierno had no job, little money and what money he had or obtained was
         Case 2:19-cr-00077-DWA Document 38 Filed 12/18/19 Page 3 of 6



apparently used to fund his alcohol, drug and gambling addictions. Indeed, Mr. Acierno, himself,

discussed on Facebook his financial difficulties and, in one message, on August 31, 2018, he wrote,

that he “need[ed] to knock off a bank or something.”

       Mr. Acierno, age 35, has had several encounters with the law, which all appear to stem

from his addictions. For instance, Mr. Acierno has a 2009 conviction for driving under the

influence, a 2011 public drunkenness charge, and a 2018 retail theft. Additionally, Mr. Acierno

has pending charges reflective of the same, including a July 2018 public drunkenness charge and

December 2018 receiving stolen property, carrying firearm without a license and driving while

operating privileges are suspended or revoked charges.

       To his credit, Mr. Acierno did admit to law enforcement his involvement in the offenses

and has pled guilty in this matter. Indeed, he not only admitted to the bank robbery for which he

was caught on March 5, 2019, but also admitted his actions on September 12, 2018, November 12,

2018, December 5, 2018, as well as admitting to the October 11, 2018 CoGos robbery. The

defendant is receiving, however, a three (3) point reduction for acceptance of responsibility, which

sufficiently accounts for his guilty plea and the government is recommending that any sentence

imposed at Count One of the Information at Criminal No. 19-320, should run concurrently to any

sentence of incarceration imposed at Criminal No. 19-77.

       (2)     18 U.S.C. § 3553(a)(2)(A) – The Need for the Sentence Imposed To Reflect The
               Seriousness Of The Offenses, To Promote Respect For The Law And To
               Provide Just Punishment For The Offenses

       Imposition of a sentence within the advisory Guidelines Range is necessary in this case to

reflect the seriousness of the offenses, to promote respect for the law, and to provide just

punishment for the offenses. As described more fully above, Mr. Acierno’s offenses are serious,

placing numerous tellers and a cashier in fear for their safety as a masked man forced them to
         Case 2:19-cr-00077-DWA Document 38 Filed 12/18/19 Page 4 of 6



empty their teller drawers. A within Guidelines Range sentence in this case, therefore, will reflect

the seriousness of the offenses, promote respect for the law and provide just punishment for these

serious offenses.

       (3)     18 U.S.C. § 3553(a)(2)(B) – The Need for the Sentence Imposed to Afford
               Adequate Deterrence to Criminal Conduct

       Imposition of a sentence of imprisonment within the Guidelines Range addresses both

specific deterrence – as to Mr. Aciernoe – and general deterrence – to those who may consider

committing similar offenses.

       (4)     18 U.S.C. § 3553(a)(2)(C), (D) – The Need for the Sentence Imposed to Protect
               the Public from Further Crimes of the Defendant and to Provide the
               Defendant with Needed Educational or Vocational Training, Medical Care, or
               Other Correctional Treatment in the Most Effective Manner

       The government believes that a sentence within the Guideline Range will protect the public

from further crimes of Mr. Acierno and also give Mr. Acierno the opportunity to obtain education1

and/or or vocational training as well as treatment to address his drug and alcohol addictions2.

       (5)     18 U.S.C. § 3553(a)(3), (4) – The Kinds of Sentence and the Sentencing Range
               Established by the Applicable Category of Offenses Committed by the
               Applicable Category of Defendant as Set Forth in the Guidelines

       As to the statutory penalties, Mr. Acierno is subject to a maximum term of imprisonment

of twenty (20) years, at each count. See PSIR ¶ 101. The Court may impose a term of supervised

release of at not more than three (3) years at each count, which shall run concurrently. Id. at ¶¶

104. Mr. Acierno is eligible for not less than one (1) nor more than five (5) years’ probation, with

a condition of probation being a fine, restitution or community service at each count. Id. at ¶ 107.


       1.      As reported by Mr. Acierno, he completed the 8th grade at Freedom Senior High
School in Freedom, Pennsylvania. He was expelled from the school while in the 9th grade. He then
attended, and later graduated from, the Alternative Class Academy in 2003, located in Center
Township, Pennsylvania. See PSIR ¶ 95.
       2.      As reported by Mr. Acierno, he drank vodka on a daily basis, smoked marijuana,
and used both cocaine and cocaine base (crack) regularly. See PSIR ¶ 90.
         Case 2:19-cr-00077-DWA Document 38 Filed 12/18/19 Page 5 of 6



       As to the Guidelines, Mr. Acierno’s adjusted offenses level is 23. See PSIR ¶ 102. This

total offenses level reflects a three-point reduction for acceptance of responsibility, pursuant to

§3E1.1. With a total offenses level of 23 and criminal history category of III, Mr. Acierno’s

Guideline Range is 57-71 months’ imprisonment. Id. The guideline range for a term of supervised

release is one (1) to three (3) years’ at each count. Id. at ¶ 106. Mr. Acierno is not eligible for

probation under the Guidelines. Id. at ¶ 109.

        (6)    18 U.S.C. § 3553(a)(5) – Any Pertinent Policy Statement

       There are no pertinent policy statements applicable.

       (7)     18 U.S.C. § 3553(a)(6) – The Need to Avoid Unwarranted Sentence Disparities
               Among Defendants with Similar Records Who Have Been Found Guilty of
               Similar Conduct

       A sentence within the advisory Guidelines Range reflects an appropriate sentence for the

Defendant in this case, considering his criminal history category, and, falling within the guideline

range, would not result in an unwarranted sentencing disparity.

       (8)     18 U.S.C. § 3553(a)(7) – The Need To Provide Restitution To Any Victims Of
               The Offenses

       Restitution is applicable in this case for the amount of money that was taken from the

victims of each robbery, as follows: PNC Bank - $2,474.00; West View Savings Bank - $4,406.00;

WesBanco Bank - $11,800; and CoGos - $630.00, for a total of $19,310.00.
         Case 2:19-cr-00077-DWA Document 38 Filed 12/18/19 Page 6 of 6




                                    IV.     CONCLUSION

       WHEREFORE, for all of the foregoing reasons, the Government respectfully requests that

the Court impose a sentence as to Mr. Acierno within, but at the low end, of the Guidelines Range.

                                                 Respectfully submitted,


                                                 SCOTT W. BRADY
                                                 United States Attorney

                                                 /s/ Rebecca L. Silinski
                                                 REBECCA L. SILINSKI
                                                 Assistant United States Attorney
                                                 PA ID 320774
